Title: To Thomas Jefferson from Patrick Gibson, 8 February 1826
From: Gibson, Patrick
To: Jefferson, Thomas


Dear Sir,
Richmond
8th Feby 1826
I addressed a letter to you some time ago, to which I have received no reply—I have been doubtful to what cause I ought to attribute your silence, but on reflection I am induced to think either that it has not reached you or that owing to the multiplicity of your engagements it has been overlookd—The purport of that letter was to request a few lines from you to the Secy of War in behalf of my Son Patrick, for whom I am extremely desirous of obtaining a situation at West Point—and I now beg leave to renew, my solicitations, having been assured, that a letter from you, with those which I now have will ensure success—Accept the assurance of my respect & esteem,Patrick Gibson